Exhibit 99.1 PJT Partners Inc. Comments on Third Quarter PJT Partners Results Included in Blackstone’s Financial Advisory Segment New York, October 15, 2015: PJT Partners Inc. (“PJT Partners”) (NYSE: PJT) today commented on the release of The Blackstone Group L.P.’s (“Blackstone”) third quarter 2015 financial results, including the financial results for Blackstone’s Financial Advisory reporting segment.The Financial Advisory segment comprised the PJT Partners businesses that were separated from Blackstone on October1, 2015, namely the financial and strategic advisory services, restructuring and reorganization advisory services and Park Hill Group businesses, as well as the capital markets services business that was retained by Blackstone.
